The court below decides:
The provision of the Revised Statutes {§ 824) that when an indictment is tried and a conviction had “the district attorney may he allowed” * * * “ a counsel fee in proportion to the importance and difficulty of the case, not exceeding $30,” involves an exercise of discretion by the court before which a case was tried; such an allowance can not be reduced by the Attorney-General under section 368, nor by the accounting officers.
The decision of the court below is affirmed on the same grounds.
Mr. Justice Lamar
delivered the opinion of the Supreme Court January 27, 1890.